       Case 1-20-43932-jmm       Doc 134      Filed 06/30/21     Entered 06/30/21 15:44:50




OFFIT KURMAN, P.A.
Michael T. Conway, Esq.
590 Madison Avenue, Sixth Floor
New York, New York 10022
Telephone: (929) 476-0041
Facsimile: (212) 545-1656
Michael.Conway@OffitKurman.com

Counsel for Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
____________________________________________

In re:                                                        Case No: 20-43932-jmm

FANCHEST, INC.,                                               Chapter 11

                  Debtor.1
___________________________________________

      NOTICE OF HEARING ON DEBTOR’S OBJECTION TO PROOF OF CLAIM
     NUMBER 1 OF NEW YORK STATE DEPARTMENT OF TAXATION & FINANCE
         PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND
                        BANKRUPTCY RULE 3002 AND 3007
                  ---------------------------------------------------------------
    THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE YOUR CLAIM(S). YOU
                SHOULD CAREFULLY REVIEW THIS OBJECTION
                    ------------------------------------------------------------

         PLEASE TAKE NOTICE that Fanchest, Inc., as debtor and debtor in possession (the

“Debtor”) will move on August 18, 2021, at 11:30 a.m., or as soon thereafter as counsel may be

heard, before the Honorable Jil Mazer-Marino, United States Bankruptcy Judge, at the United

States Bankruptcy Court, U.S. Bankruptcy Court, Eastern District of N.Y., Conrad B. Duberstein

U.S. Courthouse, 271-C Cadman Plaza East, Suite 1595, Brooklyn, NY 11201-1800, for entry of

an order, pursuant to section 502(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

(the "Bankruptcy Code") and Rules 3002 and 3007 of the Federal Rules of Bankruptcy Procedure



1
    (Federal Tax Id. No. xx-xxx 3182).
    Case 1-20-43932-jmm          Doc 134     Filed 06/30/21     Entered 06/30/21 15:44:50




(the "Bankruptcy Rules"), disallowing the proof of claim filed by New York State Department of

Taxation & Finance (“NYSDTF” or the "Claimant") and subsequently assigned claim number 1

on the Court’s claims register (the “Disputed Claim”), on the grounds set forth in the previously

objection filed in this matter at Docket Number 125.

       PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the Motion

must be made in writing, state with particularity the grounds therefor, conform to the Federal Rules

of Bankruptcy Procedure and the Local Bankruptcy Rules for the Eastern District of New York,

be filed electronically in text searchable portable document format (PDF) with the Court, and

served upon undersigned counsel so as to be received no later than 4:00 p.m. (Prevailing Eastern

Time) on August 11, 2021 (the “Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE that, unless objections are timely received and

filed, the Motion may be granted without further notice.

       PLEASE TAKE FURTHER NOTICE that the Hearing may be adjourned from time to

time, without notice, other than by announcement of the adjourned date in open court or by posting

such adjourned date on the Court’s calendar on the aforementioned date.

Dated: June 30, 2021
       New York, New York

                                              OFFIT KURMAN, P. A.

                                              /s/ Michael T. Conway
                                              Michael T. Conway
                                              590 Madison Avenue, Sixth Floor
                                              New York, New York 10022
                                              Telephone: (929) 476-0041
                                              Facsimile: (212) 545-1656
                                              Michael.Conway@OffitKurman.com

                                              Counsel for Debtor and Debtor in Possession




                                                 2
